In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00074-CV
         ______________________________


        IESI TX CORPORATION, Appellant

                         V.

       COMMUNITY WASTE DISPOSAL, L.P.,
f/k/a COMMUNITY WASTE DISPOSAL, INC., Appellee



   On Appeal from the 162nd Judicial District Court
                Dallas County, Texas
           Trial Court No. DC-08-00254




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Appellant, IESI TX Corporation, and Appellee, Community Waste Disposal, L.P., f/k/a

Community Waste Disposal, Inc., have filed with this Court a joint motion to dismiss the pending

appeal in this matter.1 The parties represent to this Court that they have reached a full and final

settlement. In such a case, no real controversy exists, and in the absence of a controversy, the appeal

is moot.

       We grant the motion and dismiss this appeal.



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        October 22, 2009
Date Decided:          October 23, 2009




       1
        Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by
the Texas Supreme Court pursuant to its docket equalization efforts. See TEX . GOV 'T CODE ANN .
§ 73.001 (Vernon 2005).
                                                 2